DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending for examination in this application.

Response to Arguments
Following Applicants arguments and amendments, the 112 rejection of the Claims, from the previous office action, is Withdrawn.
Applicant’s remarks and the amendment to include generic templates of components that are later customized, overcomes the 112 rejection of claims 1-5 and 21-22. However, the amendments to claims 6 and 16 raise 112 issues for claims 6-20 and 23-24. See 112 rejection of the claims below. 
Therefore, the 112 rejection of the claims, from the previous office action, is Withdrawn.
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant’s Argument: Applicant argues the limitations of the claims cannot be performed in the human mind as they are well defined computerized processes.
Examiner’s Response: The Examiner disagrees and points applicant to MPEP 2106.04. Here a claim directed to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind. This is akin to the claimed limitations in that a 3D model is received (head) and that model is modified by a component (hairstyle). Additionally, with a pencil and paper, one of ordinary skill could draw the outline of a building and see how components such as heaters would be integrated into the building. This shows that the claimed invention can be done both by head and by hand. (MPEP 2106.04) Also the performance of a mental process on a generic computer or in a computer environment is still an abstract idea. Here the computer is merely a tool to perform the mental process. 
Applicant’s Argument: Applicant argues the claims provide specific technological improvements to building modeling technologies.
Examiner’s Response: The Examiner disagrees and notes that Applicant’s argument is a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, which is not indicative of an improvement to existing technology. The ability to customize components in a BIM is know in the art, and the claimed invention does not provide any improvements to BIM modeling. Therefore, the claimed limitations do not improve the functioning of a computer or improve any other technology or technical field.
Applicant’s Argument: Applicant argues the claims provide several technical improvements for the reasons discussed above and therefore add significantly more to the claims.
Examiner’s Response: See response above, where the claims are found to not improve the functioning of a computer or improve any other technology or technical field which does not amount to significantly more.
Therefore, the 101 rejection of the claims is Maintained.
Following Applicants arguments and amendments, the 102 rejection of the claims is Withdrawn. 
In light of Applicant’s amendments the 102 rejection of the claims is withdrawn in light of the newly presented, necessitated by Applicant’s amendments, 103 rejection of the claims.
Therefore, the 102 rejection of the claims is Withdrawn.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant’s Argument: Applicant’s arguments are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 103 rejection of the claims below.
Therefore, the 103 rejection of the claims is Maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-20 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 6 and 16, they recite the following limitations “wherein the first component model is not customized to be an accurate representation of the target component” in amended claim 6 and “the component model being a generic model and not being customized to be an accurate representation of the target component;” in amended claim 16. When reviewing the specification, adequate support for these negative limitations could not be found. The Examiner appreciates the cited sections provided by Applicant and the explanation of the claims provided. However, while these arguments and citations provided support for claim 1, they do not provide adequate support for claims 6 and 16. Since support for the amended limitation could not be found, the amended limitation is different in scope than the disclosed invention at the time of filing, the amended limitation is new matter.

Examiner’s Note: For the purposes of examination these not being customized components will be interpreted as generic components without inserted dimensions or configurations, in line with paragraph [0112] of the specification as filed.

All claims dependent on a 112 rejected base claim are rejected based on their dependency. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This judicial exception is not integrated into a practical application because the claims lack additional elements or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, do not add meaningful limits to practicing the abstract idea.
Step 1: Claims 1-5 and 21-22 are directed to a method, which is a process, which is a statutory category of invention. Claims 6-15 and 23-24are directed to a method, which is a process, which is a statutory category of invention. Claims 16-20 are directed to a method, which is a process, which is a statutory category of invention. Therefore, claims 1-24 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 6 and 16 are directed to the abstract idea of generating a building information model, constituting an abstract idea based on Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion, or with the aid of pencil and paper. The limitation of “selecting, by the BIM formation system, a component model comprising a generic template of the target component with one or more adjustable parameters capable of adapting the component model to represent a plurality of different target components having different representations;” as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or with the aid of pencil and paper. Additionally the limitation of “generating, by the BIM formation system, a representative component model by adapting the component model with the parameter of the target component received via the input from the user, the representative component model customized to represent the target component; and” as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or with the aid of pencil and paper. Additionally the limitation of “integrating, by the BIM formation system, the representative component model with the building model to form a component building model representing the target building and with the representation of the one or more components within the target building including the representative component model representing the target component;” as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or with the aid of pencil and paper. Additionally in claim 6 the limitation of “providing, by the BIM formation system, a first component model, the first component model being a generic model and having a dimension that is capable of being modified by a first parameter”, as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or with the aid of pencil and paper. Additionally in claim 6 the limitation of “generating, by the BIM formation system, a first representative component model using the first parameter, the first representative component model being customized to be an accurate representation of the first target component”, as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or with the aid of pencil and paper. Additionally in claim 16 the limitation of “generating, by the BIM formation system, a representative component model using the first component file and the component model, the representative component model being customized to represent the target component; … wherein the first component model is not customized to be an accurate representation of the target component” as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or with the aid of pencil and paper.
Dependent claims 2-5, 7-15 and 17-24 further narrow the abstract idea, identified in the independent claims, and do not introduce further additional elements for consideration.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional limitations of “receiving, by a BIM formation system, an input from a user, the input having a building model, an indication of a target component and a parameter of the target component;”, “receiving, by the BIM formation system, a building model…”, and in claim 6, “receiving, by the BIM formation system, a selection of the first component model;”, “receiving, by the BIM formation system, the first parameter, the first parameter associated with a first target component;” are mere instructions to implement an abstract idea using a computer, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)) A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions does not prove integration into a practical application. The claims further recite the additional element of a building information model (BIM), a 3D model, a 2D image, a component file however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)). Additionally in claim 16, the limitations of “providing, by the BIM formation system, an initial application user interface having a configuration option associated with a component model that is capable of being customized to represent a target component;”, “providing, by the BIM formation system, a configuration user interface in response to receiving a selection of the configuration option, the configuration user interface operable to generate the component model and having a model button associated with the component model;”, “providing, by the BIM formation system, a component file behavior user interface associated with the component model in response to receiving a selection of the model button, the component file behavior user interface having an import button;” merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)).
Dependent claims 2-5, 7-15 and 17-24 further narrow the abstract idea, identified in the independent claims, and do not introduce further additional elements for consideration. Therefore, these dependent claims are not sufficient to prove integration into a practical application.
Step 2B: Claims 1, 6 and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, claim 1 recites the additional limitations of “receiving, by a BIM formation system, an input from a user, the input having a building model, an indication of a target component and a parameter of the target component;”, “receiving, by the BIM formation system, a building model;”, and in claim 6, “receiving, by the BIM formation system, a selection of the first component model;”, “receiving, by the BIM formation system, the first parameter, the first parameter associated with a first target component;” is mere instructions to implement an abstract idea using a computer, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)) A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions is not enough to qualify as significantly more when recited in a claim with a judicial exception. Therefore, these limitations are not anything significantly more than the judicial exception. The claims further recite the additional element of a building information model (BIM), a 3D model, a 2D image, a component file however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)). The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of the judicial exception to a particular field of use. (MPEP 2106.05(h)) Additionally in claim 16, the limitations of “providing, by the BIM formation system, an initial application user interface having a configuration option associated with a component model that is capable of being customized to represent a target component;”, “providing, by the BIM formation system, a configuration user interface in response to receiving a selection of the configuration option, the configuration user interface operable to generate the component model and having a model button associated with the component model;”, “providing, by the BIM formation system, a component file behavior user interface associated with the component model in response to receiving a selection of the model button, the component file behavior user interface having an import button;” merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)). The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of the judicial exception to a particular field of use. (MPEP 2106.05(h)) Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.”
The dependent claims include the same abstract ideas and mathematical techniques recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claim 2 is directed to further limiting the model by inputting data into an equation, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Process” or alternatively “Mathematical Concept”.
Dependent claim 3 is directed to further limiting the model by assembling a component model, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Process”.
Dependent claim 4 is directed to further limiting the model parameters, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Process”.
Dependent claim 5 is directed to further limiting the model by defining the creation of the BIM, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Process”.
Dependent claim 7 is directed to further limiting the model by defining the creation of a second BIM, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Process”.
Dependent claim 8 is directed to further limiting the model by defining the contents of the BIM, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Process”.
Dependent claim 9 is directed to further limiting the model by defining configurations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Process”.
Dependent claim 10 is directed to further limiting the model by defining the input data when requested data is unavailable, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Process”.
Dependent claim 11 is directed to further limiting the model by defining the input data, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Process”.
Dependent claims 12 and 17 are directed to further limiting the model by defining an assembly tree, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Process”.
Dependent claims 13 and 18 are directed to further limiting the model by defining component models, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Process”.
Dependent claims 14 and 19 are directed to further limiting the model by defining component names, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Process”.
Dependent claims 15 and 20 are directed to further limiting the model by defining component names, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Process”.
Dependent claims 21, 22, 23 and 24 are directed to further limiting the model by defining component locations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Process”.
Accordingly, claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 12-13 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sidharan et al. USPPN 2017/0115642 (hereinafter “Sidharan”), in view of Glunz USPPN 2017/0132567.
Regarding claim 1, Sidharan teaches A method for forming a building information model (BIM), the method comprising: receiving, by a BIM formation system, an input from a user, the input having an indication of a target component, and a parameter of the target component, receiving, by the BIM formation system, a building model representing a target building without a representation of one or more components within the target building: (Fig. 8-10, Paragraph [0018], The method includes receiving a BIM including a plurality of BIM objects in the building model representing building equipment; [0036] as well as component models not within the building including a rooftop air handling unit and HVAC devices around the building);
selecting, by the BIM formation system, a component model…, (Figure 8, [0031], [0032], [0111], Selecting an item via navigation buttons 910 or search box 914 may change the view of building 902 based on the user selection (e.g., to view a selected component, to hide components, etc.));
generating, by the BIM formation system, representative component model by adapting the component model with the parameter of the target component received via the input from the user, the representative component model customized to represent the target component; and ([0031], [0032], [0136], the location and dimensions of the system are inputted into the model)
integrating, by the BIM formation system, the representative component model with the building model to form a component building model representing the target building and with the representation of the one or more components within the target building including the representative component model representing the target component; (Figure 8, [0031], [0032], [0096], [0111], [0112], [0136], Referring now to FIG. 7, another system 700 for integrating building automation system data with a building information model is shown. System 700 is shown to include many of the same components as system 500. For example, system 700 is shown to include a BAS-BIM integrator 502, an integrated BAS-BIM viewer 504, a BIM database 506, a user interface 508, a BAS network 510, and building equipment 512; the components are customized and put in their respective locations);
wherein the component model comprises at least one of: a 3D model of the target component, or (Fig. 5, Paragraph [0080], [0084], The BAS-BIM viewer uses the geometric and location information from the BIM to generate 3D representations of physical components and building spaces); or
a 2D image of the target component, (Paragraph [0080], A BIM may replace 2D technical drawings (e.g., plans, elevations, sections, etc.) and may provide significantly more information than traditional 2D drawings).
Sridharan does not explicitly teach a component model comprising a generic template of the target component, with one or more adjustable parameters capable of adapting the component model to represent a plurality of different target components having different representations;
Glunz teaches a component model comprising a generic template of the target component, with one or more adjustable parameters capable of adapting the component model to represent a plurality of different target components having different representations; (Figures 8A, 10A, [0210], [0217]-[0219], a generic object model template is chosen and the object model is then customized to a specific object model needed for the 3D model)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Sridharan with Glunz as the references deal with BIM design systems, in order to implement a system that uses generic templates of components that are adjusted to represent different components. Glunz would modify Sridharan by using a generic component that is modified to the specific component needed. The benefit of doing so is by using a generic template, anytime received 2D electronic data is changed, a new final specific type of 3D object is dynamically generated and used. Such an embodiment only requires a small number (e.g., about 50-60, etc.) blank generic 3D object templates (e.g., door, window, beam, desk, chair, etc.). Such an embodiment requires less data storage, requires less processing power and an provides ultimate flexibility as a new final specific type of 3D object can be generated for virtually any type of 2D electronic data. (Glunz [0218])

Regarding claim 4, the combination of Sridharan and Glunz teaches the method of claim 1. Sridharan teaches wherein the representative component model comprises a first connection point, (Paragraph [0004], [0031], [0032], [0090] BAS includes a BAS-BIM integrator configured to receive BAS points from the BAS network); 
wherein the building model comprises a second connection point, (Figure 1 [0031], [0032], [0085], [0087], BAS-BIM integrator 502 receives a BIM from BIM database 506.  The BIM is uploaded by a user or retrieved from another data source. BAS-BIM integrator 502 may receive BAS points from BAS network 510 (e.g., a BACnet network, a LonWorks network, etc.)); and
wherein integrating the representative component model with the building model comprises connecting the first connection point and the second connection point, (Figure 8, [0011], [0031], [0032], [0096], [0111], [0112], Another implementation of the present disclosure is a system for integrating building automation system (BAS) points with a building information model (BIM). The system includes a BAS-BIM integrator configured to receive BAS points from a BAS network and to integrate the BAS points with a BIM).

Regarding claim 5, the combination of Sridharan and Glunz teaches the method of claim 1. Sridharan teaches further comprising: receiving, by the BIM formation system, building information associated with the building model, (Figure 8, Paragraph [0080] obtain information about the building and/or the components contained therein); and
integrating the component building model and the building information to form a BIM, (Fig. 5 and 8, Paragraph [0004] The BAS includes a BAS-BIM integrator 502 configured to receive BAS points from the BAS network and to integrate the BAS points with a building information model (BIM).).

Regarding claim 6, Sridharan teaches a method for forming a representative component model using a building information model (BIM) formation system, the representative component model associated with a target component, the method comprising: providing, by the BIM formation system, a first component model, the first component model … having a dimension that is capable of being modified by a first parameter, (Paragraph [0034], [0136], provides a graphical 3D representation of the building and the equipment contained therein to a user to manually create or define graphics for various building components as well as dimensions sizes and shapes);
receiving, by the BIM formation system, a selection of the first component model, (Paragraph [0105], receive the BAS points from BAS network 810 via data communications interface 804);
receiving, by the BIM formation system, the first parameter, the first parameter associated with a first target component, (Paragraph [0018], The method includes receiving a BIM including a plurality of BIM objects representing building equipment);
generating, by the BIM formation system, a first representative component model using the first parameter the first representative component model being customized to be an accurate representation of the first target component; (Figures 1, 5, 8-10, [0032], [0033], [0100]-[0105], [0136], [0143], [0179], the BIM model is created with component systems to the correct dimensions and location)
receiving, by the BIM formation system, a building model, (Paragraph [0130], receiving a building information model (BIM) (step 1902)); and
integrating, by the BIM formation system, the first representative component model into the building model to form a first BIM; (Paragraph [0004], The BAS includes a BAS-BIM integrator configured to receive BAS points from the BAS network and to integrate the BAS points with a building information model (BIM)).
Sridharan does not explicitly teach a generic model, wherein the first component model is not customized to be an accurate representation of the target component.
Glunz teaches a generic model, (Figures 8A, 10A, [0210], [0217]-[0219], a generic template is available for the object model)
wherein the first component model is not customized to be an accurate representation of the target component. (Figures 8A, 10A, [0210], [0217]-[0219], a generic object model template is chosen which is not yet customized)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Sridharan with Glunz as the references deal with BIM design systems, in order to implement a system that uses generic templates of components that are adjusted to represent different components. Glunz would modify Sridharan by using a generic component that is modified to the specific component needed. The benefit of doing so is by using a generic template, anytime received 2D electronic data is changed, a new final specific type of 3D object is dynamically generated and used. Such an embodiment only requires a small number (e.g., about 50-60, etc.) blank generic 3D object templates (e.g., door, window, beam, desk, chair, etc.). Such an embodiment requires less data storage, requires less processing power and an provides ultimate flexibility as a new final specific type of 3D object can be generated for virtually any type of 2D electronic data. (Glunz [0218])

Regarding claim 7, the combination of Sridharan and Glunz teaches the method of claim 6. Sridharan teaches receiving, by the BIM formation system, a second parameter associated with a second target component different from the first target component (Figures 1, 8-10, [0031], [0032], [0035], [0074], [0111], [0112], [0136], components of the HVAC system are put in the building for the HVAC and electrical systems)
generating, by the BIM formation system, a second representative component model using the second parameter, (Figures 1, 8-10, [0031], [0032], [0035], [0074], [0111], [0112], [0136], Different portions of the components of the electrical and HVAC systems are put in the building)
integrating, by the BIM formation system, the second representative component model into the building model to form a second BIM; (Figures 1, 6, 8-10, [0031], [0032], [0035], [0074], [0111], [0112], [0136], a building model is updated based on the placement of component points)
wherein the dimension is capable of being modified by the second parameter. (Paragraph [0034], [0136], dimensions can be modified)

Regarding claim 8, the combination of Sridharan and Glunz teaches the method of claim 6. Sridharan teaches further comprising: providing, by the BIM formation system, a second component model, the second component model having a dimension that is capable of being modified by a second parameter (Paragraph [0034], [0136], provides a graphical 3D representation of the building and the equipment contained therein to a user to manually create or define graphics for various building components);
receiving, by the BIM formation system, a selection of the second component model, ([0105], receive the BAS points from BAS network 810 via data communications interface 804);
receiving, by the BIM formation system, the second parameter, the second parameter associated with a second target component, ([0018], [0062], [0065]- [0068], The method includes receiving a BIM including a plurality of BIM objects representing building equipment);
generating, by the BIM formation system, a second representative component model using the second parameter (Figures 1, 6, 8-10, [0031], [0032], [0035], [0074], [0111], [0112], [0136], a model with the HVAC and Electrical systems are made).
integrating, by the BIM formation system, the second representative component model into the building model to form the first BIM, (Figure 6, Paragraph [0004], [0031], [0032], [0074], [0111], [0112], The BAS includes a BAS-BIM integrator configured to receive BAS points from the BAS network and to integrate the BAS points with a building information model (BIM).)

Regarding claim 9, the combination of Sridharan and Glunz teaches the method of claim 6. Sridharan teaches further comprising: providing, by the BIM formation system, an initial application user interface having a configuration option associated with a second component model, (Figures 5 and 6, Paragraph [0010], the integrated BAS-BIM viewer receives a control action via the user interface and uses the control action to generate a control signal for the building equipment); and
providing, by the BIM formation system, a configuration user interface in response to receiving a selection of the configuration option, the configuration user interface operable to generate the second component model, (Figures 5, 6 and 8, Paragraph [0066], Enterprise control applications 426 may also or alternatively be configured to provide configuration GUIs for configuring BAS controller 366).

Regarding claim 12, the combination of Sridharan and Glunz teaches the method of claim 9. Sridharan teaches providing, by the BIM formation system, a component file assembly user interface associated with the second component model in response to receiving a selection of a component file assembly button provided on the configuration user interface;(Figure 6, 8, 18, [0008], [0015], [0088], [0093], [0127], components are chosen in the user interface)
providing, by the BIM formation system, a component file assembly tree associated with the second component model, the component file assembly tree including: ;(Figure 6, 8, 18, [0008], [0015], [0088], [0093], [0127], a component file tree is created with all components)
a component file base assembly entry associated with a first component file; (Figure 6, 8, 18, [0008], [0015], [0088], [0093], [0127], a component file tree is created with all components)
a first component file assembly entry associated with a second component file configured to be assembled with the first component file; and (Figure 6, 8, 18, [0008], [0015], [0088], [0093], [0127], a component file tree is created with all components)
a second component file assembly entry associated with a third component file configured to be assembled with the first component file; and (Figure 6, 8, 18, [0008], [0015], [0088], [0093], [0127], a component file tree is created with all components)
facilitating, by the BIM formation system, rearrangement of the first component file assembly entry and the second component file assembly entry within the component file assembly tree. (Figure 6, 8, 18, [0008], [0015], [0088], [0093], [0127], components can be rearranged by dragging and dropping)

Regarding claim 13, the combination of Sridharan and Glunz teaches the method of claim 12. Sridharan teaches wherein the component file assembly tree dictates an order in which the first component file, the second component file, and the third component file are assembled to form the second component model; (Figure 1, 6, 8, 18, [0008], [0015], [0035], [0088], [0093], [0127], an assembly tree is created for each component)
wherein the first component file is assembled to the second component file, and then the first component file and the second component file are assembled to the third component file when the second component file is located between the first component file and the third component file; and (Figure 1, 6, 8, 18, [0008], [0015], [0035], [0088], [0093], [0127], each assembly is assembled for its intended system)
wherein the first component file is assembled to the third component file, and then the first component file and the third component file are assembled to the second component file when the third component file is located between the first component file and the second component file. (Figure 1, 6, 8, 18, [0008], [0015], [0035], [0088], [0093], [0127], files are located between eachother)

Regarding claim 21, the combination of Sridharan and Glunz teaches the method of claim 1. Sridharan teaches wherein the parameter comprises an indication of a location of the target component in the building model. ([0031]-[0033], [0081], the locations of the components is put in the building model)

Regarding claim 22, the combination of Sridharan and Glunz teaches the method of claim 21. Sridharan teaches wherein integrating, by the BIM formation system, the representative component model with the building model comprises locating the representative component model at the location within the building model (Figures 5, 6 and 8, [0031]-[0033], [0081], The components are mapped at their respective locations)

In regards to claim 23, it is the method embodiment of claim 21 with similar limitations to claim 21, and is such rejected using the same reasoning found in claim 21.

In regards to claim 24, it is the method embodiment of claim 22 with similar limitations to claim 22, and is such rejected using the same reasoning found in claim 22.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan in view of Glunz, and in further view of Shneidor USPPN 2010/0053156.

Regarding claim 2, the combination of Sridharan and Glunz teaches the method of claim 1. Sridharan teaches wherein the parameter comprises a dimension of the target component, ([0136], dimensions of the components are changed)
wherein generating the representative component model comprises inputting the dimension … (Fig. 4, Paragraph [0068], [0136] The inputs include dimension).
The combination of Sridharan and Glunz does not explicitly teach at least one parametric equation associated with the component model.
Shneidor teaches at least one parametric equation associated with the component model. ([0004]-[0006], parametric dependencies between objects are created and are put into equations)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Sridharan and Glunz with Shneidor as the references deal with BIMs, in order to implement a system that takes into account a parametric equation. Shneidor would modify Sridharan and Glunz by including a parametric equation. The benefit of doing so is elements or nested sub-assemblies can be automatically generated, removed or substituted based on the design intent reflected by a parametric assembly definition. A change at a higher level of an assembly can be propagated to lower level parts automatically. (Shneidor [0006])

Regarding claim 3, the combination of Sridharan and Glunz teaches the method of claim 1. Sridharan teaches selecting, by the BIM formation system, a first component file; ([0031], [0032], [0035], [0039], [0111], [0112], the heater is a part of the HVAC system)
selecting, by the BIM formation system, a second component file; ([0031], [0032], [0035], [0039], [0111], [0112], the chiller is a part of the HVAC system)
assembling, by the BIM formation system, the first component file and the second component file into a part model; and ([0031], [0032], [0035], [0039], [0111], [0112], the HVAC system is assembled with the heater and chiller)
assembling, by the BIM formation system, the component model from the part model; (Figures 1, 5, 6, 8-10, [0031], [0032], [0035], [0039], [0111], [0112], the bim is created with the hvac system containing the heater and chiller)
The combination of Sridharan and Glunz does not explicitly teach wherein the first component file, the second component file, the part model, and the component model are each defined by at least one parametric equation.
Shneidor teaches wherein the first component file, the second component file, the part model, and the component model are each defined by at least one parametric equation. ([0004]-[0006], parametric dependencies between objects are created and are put into equations that define them)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sridharan in view of Glunz, and in further view of Seo et al. USPPN 2016/097556.
Regarding claim 10, the combination of Sridharan and Glunz teaches the method of claim 9. Sridharan teaches receiving, by the BIM formation system, a second parameter associated with a second target component different from the first target component; and ([0018], [0031], [0032], [0035], [0062], [0065]- [0068], The method includes receiving a BIM including a plurality of BIM objects representing building equipment of each system)
The combination of Sridharan and Glunz does not explicitly teach determining that the second component model is unavailable; wherein the initial application user interface is provided by the BIM formation system in response to determining that the second component model is unavailable; and wherein the second component model is associated with the second target component.
Seo teaches determining that the second component model is unavailable; ([0070], [0071], the system determines the power consumption of the component is not available)
wherein the initial application user interface is provided by the BIM formation system in response to determining that the second component model is unavailable; and ([0026], [0035], [0070], [0071], Figure 1, the power consumption is displayed from the previous month)
wherein the second component model is associated with the second target component. ([0070], [0071], the pervious month power consumption is associated with the component)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Sridharan and Glunz with Seo as the references deal with BIMs, in order to implement a system that takes into account an unavailable parameter and an alternative. Seo would modify Sridharan and Glunz by including an unavailable parameter and an alternative. The benefit of doing so is by predicting the power consumption according to power consumption factors influencing the power consumption, various factors are reflected to the management of power consumption and the accuracy and reliability in deciding a normal or abnormal operating state can be improved. (Seo [0093])

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sridharan in view of Glunz, and in further view of BIMOne “Import/Export Excel”.
Regarding claim 11, the combination of Sridharan and Glunz teaches the method of claim 9. Sridharan teaches further comprising: providing, by the BIM formation system, a component file behavior user interface associated with the second component model in response to receiving a selection of a model button provided on the configuration user interface, (Figures 5, 6, 8 and 18 [0127], Referring now to FIG. 18, a point mapping interface 1800 is shown, according to an exemplary embodiment. Interface 1800 may be generated by integrated BAS-BIM integrator 502 to map BAS points to BIM objects. Interface 1800 may allow a user to identify a BIM or upload a BIM (e.g., by selecting upload button 1806), and Paragraph [0084], the BAS-BIM viewer functions as a user interface for monitoring and controlling the various systems and devices represented in the integrated BIM).
However, the combination of Sridharan and Glunz does not specifically teach importing, by the BIM formation system, a component file associated with the second component model in response to receiving a selection of an import button provided on the component file behavior user interface.
BIMOne teaches importing, by the BIM formation system, a component file associated with the second component model in response to receiving a selection of an import button provided on the component file behavior user interface, (Page 4-6, component files are imported from excel by clicking the import button).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sridharan and Glunz to incorporate the teachings of BIMOne by importing, by the BIM formation system, a component file associated with the second component model in response to receiving a selection of an import button provided on the component file behavior user interface. Doing so enables a data management process by delegating tasks related to the model to team members that don’t use the model. (BIMOne, Page 2 Description).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan in view of Glunz, and in further view of Imhof et al. (U.S. Publication No. 2005/0289467 A1), hereinafter Imhof.

Regarding claim 14, the combination of Sridharan and Glunz teaches the method of claim 12. However, the combination of Sridharan and Glunz does not specifically teach further comprising providing, by the BIM formation system, a parent component name and a child component name on the component file assembly user interface in response to receiving a selection of the first component file assembly entry or the second component file assembly entry; wherein the parent component name is associated with the component file base assembly entry; and wherein the child component name is associated with the first component file assembly entry or the second component file assembly entry.
Imhof teaches further comprising providing, by the BIM formation system, a parent component name and a child component name on the component file assembly user interface in response to receiving a selection of the first component file assembly entry or the second component file assembly entry, (Imhof, Abstract, at least one building space object includes a reference to at least one of the group consisting of a parent building space object and a child building space object);
wherein the parent component name is associated with the component file base assembly entry, (Imhof, Paragraph [0087], The parent object field 614 of the room space object 302 identifies an architectural parent object 301, which corresponds to the building zone 100 in which the room space 302 is located, a supply air inlet parent object 320, which corresponds to air inlet 122, and an exhaust air outlet parent object 360, which corresponds to the exhaust outlet shaft 160); and
wherein the child component name is associated with the first component file assembly entry or the second component file assembly entry, (Imhof, Paragraph [0087], The child field 612 has an array of values identifying an architectural child object 302a, which corresponds to the window structure 102a, a sensor child object 326, which corresponds to the temperature sensor 126, and no actuator child objects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sridharan and Glunz to incorporate the teachings of Imhof in the form of parent and child components. Imhof would modify Sridharan and Glunz by including parent and child components. The benefit of doing so is the relationship between components is maintained (Imhof, Paragraph [0087]). 

45.	Regarding claim 15, the combination of Sridharan, Glunz and Imhof teaches the method of claim 14. However, Sridharan and Glunz does not specifically teach further comprising: providing, by the BIM formation system, a parent constraint name and a child constraint name on the component file assembly user interface in response to receiving a selection of the first component file assembly entry or the second component file assembly entry; wherein the parent constraint name indicates a first constraint associated with the first component file, and between the first component file and the second component file or the third component file; and wherein the child constraint name indicates a second constraint associated with the second component file or the third component file, and between the first component file and the second component file or the third component file.
Imhof teaches further comprising: providing, by the BIM formation system, a parent constraint name and a child constraint name on the component file assembly user interface in response to receiving a selection of the first component file assembly entry or the second component file assembly entry, (Imhof, Paragraph [0067], The diagram of the model shows parent/child relationships between the objects of the model which provide the model with a large range of uses. The relationships allow for aspects that relate or affect a component of the building);
wherein the parent constraint name indicates a first constraint associated with the first component file, and between the first component file and the second component file or the third component file, (Imhof, Paragraph [0069], a parent object is basically defined as an object that either contains, controls or otherwise affects, a child node. For example, the zone object 301 is a parent to the room space objects 302 and 304 because the building zone 101 (corresponding to the object 301) contains the room spaces 102 and 104 (corresponding to the objects 302 and 304). The inlet object 320 is a parent to the room space object 302 because the inlet 120 is the source of cooling and heating air to the room 120, and therefore "affects" room 120); and
wherein the child constraint name indicates a second constraint associated with the second component file or the third component file, and between the first component file and the second component file or the third component file, (Imhof, Paragraph [0081], The data structure for the child field 612 is an array, with each element of the array being an identifier value for child entities of the room space, including architectural, sensor and actuator elements that are located in or affected by the room space. Architectural structures can include cubicles, work spaces or other subdivisions of a room. Because the types of possible child objects for each room space object is predetermined, the child field 612 may have a structure in which the known types of child objects (architectural, sensor and actuator) are arranged in a predetermined configuration in the data structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sridharan and Glunz to incorporate the teachings of Imhof by comprising: providing, by the BIM formation system, a parent constraint name and a child constraint name on the component file assembly user interface in response to receiving a selection of the first component file assembly entry or the second component file assembly entry. The benefit of doing so is, the parent/child relationships allow for all aspects that relate to or affect a room space, device, or duct, to be accessed in a logical manner, (Imhof, Paragraph [0067]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sridharan in view of Glunz, in futher view of BIMOne and in further view of Shneidor.
Regarding claim 16, Sridharan teaches a method for generating a representative component model using a building information model (BIM) formation system, the method comprising: providing, by the BIM formation system, an initial application user interface having a configuration option associated with a component model is capable of being customized to be an accurate representation of a target component, (Paragraph [0010],[0030]-[0032], [0034], [0136] the integrated BAS-BIM viewer receives a control action via the user interface and uses the control action to generate a control signal for the building equipment, it is capable of being modified to include correct dimensions and locations);
providing, by the BIM formation system, a configuration user interface in response to receiving a selection of the configuration option, the configuration user interface operable to generate the component model and having a model button associated with the component model, (Paragraph [0066], Enterprise control applications 426 may also or alternatively be configured to provide configuration GUIs for configuring BAS controller 366);
providing, by the BIM formation system, a component file behavior user interface associated with the component model in response to receiving a selection of the model button, the component file behavior user interface having an import button, (Paragraph [0127], Referring now to FIG. 18, a point mapping interface 1800 is shown, according to an exemplary embodiment. Interface 1800 may be generated by integrated BAS-BIM integrator 502 to map BAS points to BIM objects. Interface 1800 may allow a user to identify a BIM or upload a BIM (e.g., by selecting upload button 1806), and Paragraph [0084], the BAS-BIM viewer functions as a user interface for monitoring and controlling the various systems and devices represented in the integrated BIM);
generating, by the BIM formation system, a representative component model using the first component file, and the component model, the representative component model being customized to be an accurate representation of the target component; (Paragraph [0090], [0136] generate a 3D graphical representation of the building and the components contained therein with locations and dimensions);
Sridharan does not specifically teach the component model being a generic model and not being customized to be an accurate representation of the target component;
Glunz teaches the component model being a generic model (Figures 8A, 10A, [0210], [0217]-[0219], a generic template is available for the object model)
and not being customized to be an accurate representation of the target component; (Figures 8A, 10A, [0210], [0217]-[0219], a generic object model template is chosen which is not yet customized)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Sridharan with Glunz as the references deal with BIM design systems, in order to implement a system that uses generic templates of components that are adjusted to represent different components. Glunz would modify Sridharan by using a generic component that is modified to the specific component needed. The benefit of doing so is by using a generic template, anytime received 2D electronic data is changed, a new final specific type of 3D object is dynamically generated and used. Such an embodiment only requires a small number (e.g., about 50-60, etc.) blank generic 3D object templates (e.g., door, window, beam, desk, chair, etc.). Such an embodiment requires less data storage, requires less processing power and an provides ultimate flexibility as a new final specific type of 3D object can be generated for virtually any type of 2D electronic data. (Glunz [0218])
The combination of Sridharan and Glunz does not specifically teach importing, by the BIM formation system, a first component file associated with the component model in response to receiving a selection of the import button.
BIMONE teaches importing, by the BIM formation system, a first component file associated with the component model in response to receiving a selection of the import button, (Page 4-6, component files are imported from excel by clicking the import button).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sridharan and Glunz to incorporate the teachings of BIMOne by importing, by the BIM formation system, a component file associated with the second component model in response to receiving a selection of an import button provided on the component file behavior user interface. The benefit of doing so is it enables a data management process by delegating tasks related to the model to team members that don’t use the model. (BIMOne, Page 2 Description).
The combination of Sridharan, Glunz and BIMOne does not explicitly teach wherein the component model comprises at least one parametric equation, 
Shneidor teaches wherein the component model comprises at least one parametric equation, ([0004]-[0006], parametric dependencies between objects are created and are put into equations)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Sridharan, Glunz and BIMOne with Shneidor as the references deal with BIMs, in order to implement a system that takes into account a parametric equation. Shneidor would modify Sridharan, Glunz and BIMOne by including a parametric equation. The benefit of doing so is elements or nested sub-assemblies can be automatically generated, removed or substituted based on the design intent reflected by a parametric assembly definition. A change at a higher level of an assembly can be propagated to lower level parts automatically. (Shneidor [0006])

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan in view of Glunz, in view of BIMOne, in view of Shneidor and in further view of Bumbalough et al. (U.S. Publication No. 2016/0210377 A1), hereinafter Bumbalough.

Regarding claim 17, Sridharan, Glunz, BIMOne and Shneidor discloses the method of claim 16. However, Sridharan, Glunz, BIMOne and Shneidor does not specifically teach providing a component file assembly user interface associated with the second component model, providing a component file assembly tree associated with the second component model and facilitating rearrangement of the first component file assembly entry and the second component file assembly entry within the component file assembly tree.
Bumbalough teaches further comprising: providing, by the BIM formation system, a component file assembly user interface associated with the component model in response to receiving a selection of a component file assembly button provided on the configuration user interface, (Bumbalough, Paragraph [0051], An option selector 64 may provide interface manager 84 with instructions regarding presentation of a user interface for selecting the options for the master building information model 60);
providing, by the BIM formation system, a component file assembly tree associated with the component model, the component file assembly tree including, (Bumbalough, Paragraph [0007], provide a method executable by a processor including: receiving an indication of a hierarchical structure):
a component file base assembly entry, (Bumbalough, Paragraph [0006], one or more application-specific computer-numerically-controlled files may be derived for manufacturing one or more components of the building information model);
a first component file assembly entry, (Bumbalough, Paragraph [0008], in response to a first option from a first one of the two or more arrays of cells being selected); and
a second component file assembly entry, (Bumbalough, Paragraph [0008], a second option from a second one of the two or more arrays of cells being selected); and
facilitating, by the BIM formation system, rearrangement of the first component file assembly entry and the second component file assembly entry within the component file assembly tree, (Bumbalough, Paragraph [0008], generate an assembled three-dimensional building information model of a building including the first option and the second option. Models are generated for the assembled three-dimensional BIM in response to the first option and the second option being selected);
wherein one of the component file base assembly entry, the first component file assembly entry, or the second component file assembly entry corresponds to the first component file, (Bumbalough, Paragraph [0009], generating an assembled three-dimensional building information model of a building including the third option and the second option, and generating a revised version of the at least one of a plumbing model, an electrical model, or ductwork model. The building plan options presented in the two or more arrays of cells may be determined in response to building options previously selected); and 
wherein the others of the component file base assembly entry, the first component file assembly entry, or the second component file assembly entry correspond to a second component file and a third component file, (Bumbalough, Paragraph [0009], generating an assembled three-dimensional building information model of a building including the third option and the second option, and generating a revised version of the at least one of a plumbing model, an electrical model, or ductwork model. The building plan options presented in the two or more arrays of cells may be determined in response to building options previously selected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sridharan, Glunz, BIMOne and Shneidor to incorporate the teachings of Bumbalough by providing a component file assembly user interface associated with the second component model, providing a component file assembly tree associated with the second component model and facilitating rearrangement of the first component file assembly entry and the second component file assembly entry within the component file assembly tree. The benefit of doing so is it provides accurately modeled 3D geometry in the form of BIM elements 62 and option selection instruction strings 66, (Bumbalough, Paragraph [0051]).

Regarding claim 18, Sridharan, Glunz, BIMOne, Shneidor and Bumbalough discloses the method of claim 17, Sidharan teaches wherein the first component file is assembled to the second component file, and then the first component file and the second component file are assembled to the third component file when the second component file is located between the first component file and the third component file; (Paragraph [0036], HVAC system 100 is shown to include a chiller 102, a boiler 104, and a rooftop air handling unit (AHU) 106. The files from these components are placed together in or around building with the working fluid from chiller 102 and/or boiler 104 may be transported to AHU 106 via piping 108); and
wherein the first component file is assembled to the third component file, and then the first component file and the third component file are assembled to the second component file when the third component file is located between the first component file and the second component file, (Paragraph [0037], AHU is connected to the boiler and chiller with their files. The working fluid may then return to chiller 102 or boiler 104 via piping 110).
However, the combination of Sridharan, Glunz, BIMOne and Shneidor does not specifically teach wherein the component file assembly tree dictates an order in which the first component file, the second component file, and the third component file are assembled to form the second component model.
Bumbalough teaches wherein the component file assembly tree dictates an order in which the first component file, the second component file, and the third component file are assembled to form the component model, (Bumbalough, Paragraph [0009], in response to a third option from the first one of the two or more arrays being selected, methods may include generating an assembled three-dimensional building information model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sridhara, Glunz, BIMOne and Shneidor to incorporate the teachings of Bumbalough wherein the component file assembly tree dictates an order in which the first component file, the second component file, and the third component file are assembled to form the component model. The benefit of doing so is this is done so each of the two or more arrays of cells may represent a building level, where the two or more arrays may be presented in a stacked, three-dimensional view indicative of the relative position of the building levels with respect to one another. (Bumbalough, Paragraph [0009]).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan in view of Glunz, in view of BIMOne, in view of Shneidor, in view of Bumbalough in view of Imhof et al. (U.S. Publication No. 2005/0289467 A1), hereinafter Imhof.
Regarding claim 19, Sridharan, Glunz, BIMOne, Shneidor and Bumbalough teach the method of claim 17. However, Sridharan, Glunz, BIMOne, Shneidor and Bumbalough does not specifically teach further comprising providing, by the BIM formation system, a parent component name and a child component name on the component file assembly user interface in response to receiving a selection of the first component file assembly entry or the second component file assembly entry; wherein the parent component name is associated with the component file base assembly entry; and wherein the child component name is associated with the first component file assembly entry or the second component file assembly entry.
Imhof teaches further comprising providing, by the BIM formation system, a parent component name and a child component name on the component file assembly user interface in response to receiving a selection of the first component file assembly entry or the second component file assembly entry, (Imhof, Abstract, at least one building space object includes a reference to at least one of the group consisting of a parent building space object and a child building space object);
wherein the parent component name is associated with the component file base assembly entry, (Imhof, Paragraph [0087], The parent object field 614 of the room space object 302 identifies an architectural parent object 301, which corresponds to the building zone 100 in which the room space 302 is located, a supply air inlet parent object 320, which corresponds to air inlet 122, and an exhaust air outlet parent object 360, which corresponds to the exhaust outlet shaft 160); and
wherein the child component name is associated with the first component file assembly entry or the second component file assembly entry, (Imhof, Paragraph [0087], The child field 612 has an array of values identifying an architectural child object 302a, which corresponds to the window structure 102a, a sensor child object 326, which corresponds to the temperature sensor 126, and no actuator child objects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sridharan, Glunz, BIMOne, Shneidor and Bumbalough to incorporate the teachings of Imhof by comprising providing, by the BIM formation system, a parent component name and a child component name on the component file assembly user interface in response to receiving a selection of the first component file assembly entry or the second component file assembly entry. The benefit of doing so is that the child objects and parent objects in the fields 612 and 614 of the room space object 302 correspond to relationships illustrated in FIG. 3 for the room space object 302, (Imhof, Paragraph [0087]).

As to claim 20, Sridharan, Glunz, BIMOne, Shneidor, Bumbalough and Imhof teach the method of claim 19. However, Sridharan, Glunz, BIMOne, Shneidor and Bumbalough does not specifically teach further comprising: providing, by the BIM formation system, a parent constraint name and a child constraint name on the component file assembly user interface in response to receiving a selection of the first component file assembly entry or the second component file assembly entry; wherein the parent constraint name indicates a first constraint associated with the first component file, and between the first component file and the second component file or the third component file; and wherein the child constraint name indicates a second constraint associated with the second component file or the third component file, and between the first component file and the second component file or the third component file.
Imhof teaches further comprising: providing, by the BIM formation system, a parent constraint name and a child constraint name on the component file assembly user interface in response to receiving a selection of the first component file assembly entry or the second component file assembly entry, (Imhof, Paragraph [0067], The diagram of the model shows parent/child relationships between the objects of the model which provide the model with a large range of uses. The relationships allow for aspects that relate or affect a component of the building);
wherein the parent constraint name indicates a first constraint associated with the first component file, and between the first component file and the second component file or the third component file, (Imhof, Paragraph [0069], a parent object is basically defined as an object that either contains, controls or otherwise affects, a child node. For example, the zone object 301 is a parent to the room space objects 302 and 304 because the building zone 101 (corresponding to the object 301) contains the room spaces 102 and 104 (corresponding to the objects 302 and 304). The inlet object 320 is a parent to the room space object 302 because the inlet 120 is the source of cooling and heating air to the room 120, and therefore "affects" room 120); and
wherein the child constraint name indicates a second constraint associated with the second component file or the third component file, and between the first component file and the second component file or the third component file, (Imhof, Paragraph [0081], The data structure for the child field 612 is an array, with each element of the array being an identifier value for child entities of the room space, including architectural, sensor and actuator elements that are located in or affected by the room space. Architectural structures can include cubicles, work spaces or other subdivisions of a room. Because the types of possible child objects for each room space object is predetermined, the child field 612 may have a structure in which the known types of child objects (architectural, sensor and actuator) are arranged in a predetermined configuration in the data structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sridharan, Glunz, BIMOne, Shneidor and Bumbalough to incorporate the teachings of Imhof by comprising: providing, by the BIM formation system, a parent constraint name and a child constraint name on the component file assembly user interface in response to receiving a selection of the first component file assembly entry or the second component file assembly entry. The benefit of doing so is the parent/child relationships allow for all aspects that relate to or affect a room space, device, or duct, to be accessed in a logical manner. (Imhof, Paragraph [0067]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Glunz et al. USPPN 20150248503: Also teaches the use of a generic template for a component where the component model is either a 3D model or a 2D image.
Hu et al. “Construction Process Simulation and Safety Analysis Based on Building Information Model and 4D Technology”: Also teaches a target building without any components in the building to perform structural testing on the building.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147